Case 19-51200-grs             Doc 607      Filed 10/15/19 Entered 10/15/19 10:29:31                      Desc Main
                                           Document     Page 1 of 3


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF KENTUCKY


    In re:                                                   )    Chapter 11
                                                             )
    Cambrian Holding Company, Inc., et al.,1                 )    Case No. 19-51200 (GRS)
                                                             )
                                                             )    (Jointly Administered)
                                                             )
    Debtors.                                                 )
                                                             )    Honorable Gregory R. Schaaf


    ORDER, PURSUANT TO 11 U.S.C. § 1121, EXTENDING THE EXCLUSIVE PERIODS
     DURING WHICH ONLY THE DEBTORS MAY FILE A CHAPTER 11 PLAN AND
                     SOLICIT ACCEPTANCES THEREOF

             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), for entry of an order (this “Order”), pursuant to section 1121(d) of

the Bankruptcy Code, extending the periods during which the Debtors have the exclusive right to

(a) file a chapter 11 plan by four (4) months, through and including February 14, 2020 (the “Filing

Exclusivity Period”), and (b) solicit votes thereon by four (4) months, through and including April

13, 2020 (the “Soliciting Exclusivity Period”) and, together with the Filing Exclusivity Period,

the “Exclusivity Periods”), without prejudice to the Debtors’ right to seek further extensions of

the Exclusivity Periods., all as more fully set forth in the Motion; and the Court having found that

it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having



1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455), C.W.
Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch Coal LLC
(0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC (4382), Ray Coal
LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal LLC (8951), Raven
Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc. (0340), T.C. Leasing, Inc.
(7705), and Shelby Resources, LLC (5085).
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case 19-51200-grs        Doc 607     Filed 10/15/19 Entered 10/15/19 10:29:31                Desc Main
                                     Document     Page 2 of 3


found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409; and the Court having found that the relief requested in the Motion is in the best

interests of the Debtors’ estates, their creditors, and other parties in interest; and the Debtors having

provided appropriate notice of the Motion and the opportunity for a hearing on the Motion under

the circumstances; and the Court having reviewed the Motion; and the Court having determined

that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and upon all of the proceedings had before the Court; and any objections to the relief

requested herein having been withdrawn or overruled on the merits; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

is hereby extended through and including February 14, 2020 and the Soliciting Exclusivity Period

is hereby extended through and including April 13, 2020.

        3.      This Order is without prejudice to the Debtors’ ability to seek further extensions of

the Exclusivity Periods pursuant to section 1121(d) of the Bankruptcy Code.

        4.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

        5.      The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.




                                                   2
      Case 19-51200-grs            Doc 607     Filed 10/15/19 Entered 10/15/19 10:29:31           Desc Main
                                               Document     Page 3 of 3


                 TENDERED BY:

                 /s/ Patricia K. Burgess
                 Patricia K. Burgess
                 FROST BROWN TODD LLC
                 250 West Main Street, Suite 2800
                 Lexington, Kentucky 40507
                 Tel: (859) 231-0000
                 Fax: (859) 231-0011
                 E-mail: pburgess@fbtlaw.com

                 -and-

                 Ronald E. Gold (admitted pro hac vice)
                 Douglas L. Lutz (admitted pro hac vice)
                 A.J. Webb (admitted pro hac vice)
                 FROST BROWN TODD LLC
                 3300 Great American Tower
                 301 East Fourth Street
                 Cincinnati, Ohio 45202
                 Tel: (513) 651-6800
                 Fax: (513) 651-6981
                 E-mail: rgold@fbtlaw.com
                         dlutz@fbtlaw.com
                         awebb@fbtlaw.com

                 ATTORNEYS FOR DEBTORS AND
                 DEBTORS-IN-POSSESSION




                4827-6166-8261v3




                                                           3



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                               Signed By:
                                                               Gregory R. Schaaf
                                                               Bankruptcy Judge
                                                               Dated: Tuesday, October 15, 2019
                                                               (grs)
